Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 12/26/2020).
2.    Claims 1-9 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed an IDS on 12/26/2020; it is considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- an automated vehicle (in pending independent claims 1, and 6).
- a traffic circle (in pending independent claims 1, and 6).
- a control center (in pending independent claims 1, and 6).
- an attitude sensor (in pending independent claims 1, and 6).
- a panorama camera (in pending independent claims 1, and 6).
- a wireless communication device (in pending independent claim 1).
- a driving trajectory (in pending independent claim 6).
- a driving speed (in pending independent claim 6).
- a state of turn signal (in pending independent claim 6).


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §101
7.	The claims 1-9 are eligible under - 35 USC §101 because according to the 2019 PEG the claimed subject matter is not abstract, and there is an integration into a practical application.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Independent claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Pan Hanzhong et al. (CN108645628 (A) (hereinafter “Hanzhong”, in view of Finelt et al., (US Pat.11148664 B2) (hereinafter “Finelt”), and  in view of Richter et al. (US Pat. 10337865 B2) (hereinafter “Richter”).
Hanzhong suggests a system for testing an ability of an automated vehicle to pass a traffic model/circle without traffic lights (see Hanzhong, the abstract, and Fig. 4) ,comprising:
- an automated vehicle (i.e., moving around an antenna at an intersection, see Hanzhong, Fig. 4) 
Hanzhong does not disclose that a traffic model is a traffic circle; however, Finelt does (i.e., a circle that automatic vehicles moving around an antenna/transponder at an intersection,) (see Finelt, col. 93 lines 42-59); and
- a control center (i.e., a processing center having a collection system” (see Hanzhong the abstract) ; or “As shown in FIG. 2, the road traffic signal acquisition system communicates with the test center through wireless transmission, receives the test task of the current test vehicle (i.e., the self-driving car to be tested), and the traffic sign information and pedestrian information associated with the test task” see Hanzhong page 6, 8th para.);
wherein an attitude transponder/“sensor” is provided on the automated vehicle (i.e., using/mounting an “attitude” camera on a test vehicle; see Hanzhong, pg.8 9th para)  “The sensor of the test item trigger line, the sensor of the traffic signal recognition line, and the test item boundary triggering device are all connected to the test center through the controller” see Hanzhong, pg.11 3rd para.)  sensing vehicle attitude data, (i.e., “h is the installation height of the camera” see Hanzhong, pg.5, 4th para., and connected to the control center through a wireless communication device (i.e., “S1 is the distance from the traffic sign or the traffic light to the traffic signal identification line.” see Hanzhong, pg.8 9th para., and claim 2).
	Hanzhong does not expressly mention about “to pass a traffic circle without a traffic light”; however, he discloses that this test method with a camera image of a vehicle can be used for “without having” a traffic light (i.e., or does not use “the traffic light” – but use a camera - see Hanzhong, pg.5 4th para., .to indicate that without “a traffic light” is already considered).
	Hanzhong does not disclose about using a panorama camera at the center of a traffic circle (see Hanhong , Fig. 4); however, Richter uses a panorama to obtain a whole view of a road (see Richter, para. [0111]); and
about placing a panorama camera at the center of a  traffic circle (a precedent legal decision about re-arrangement a panorama camera: this re-arrangement of using an available object is obvious), and it is connected to the control center through a wireless communication device (see Hanzhong, the abstract, and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Hanzhong,and Finelt with Richter’s suggestion to use the panorama camera because it provides a wide view of an extensive area in all directions of traffic to resolve an ambiguity of navigation of a vehicle in a traffic circle.
A motivation is for autonomous navigation systems, additional information beyond the captured image information may be provided (such as a turn signal, a vehicle speed etc.)  in order to successfully drive through road features where route ambiguity may exist.
9.	Claims 2, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Pan Hanzhong, in view of Finelt, in view of Richter, and in view of Kim (US Pub.20200007661 A1).
A. Per dependent claim 2: The rationales and references for above rejection of claim 1 are incorporated.
Finelt also uses a camera to obtain images of a vehicle: a driving trajectory, a driving speed, and a turn signal, and sending these data away, see Finelt, col. 16 lines 32-67,  col. 21 lines 40-50, col. 37 line 63 through col. 38 line 15; and col. 57 line 63 to col. 58 line 10).
	Hanzhong, in view of Finelt, in view of Richter do not disclose about a tilt angle.	
However, Kim suggests to obtain a tilt angle of the automated vehicle and send obtained tilt angle (i.e., monitoring a vehicle angle, and sending that data to  a server, see Kim, the abstract, and para. [0166]) to the control center’
A motivation to combine Hanzhong,Finelt, Richter with Kim’s suggestion is for automobile navigation systems, additional information (such as a tilt angle) beyond the captured image information may be provided to predict an object’s behavior in order to meet a turning objective at a traffic circle.
B. Per dependent claim 5: The rationales and references for above rejection of claim 1 are incorporated.
Since this claim is directed to a system, its limitations require structural components.
Kim also suggests about using a security officer (i.e., a CPU/controller); wherein the automated vehicle is driven by the security officer/ (i.e., a CPU/controller) to a starting point during a test under a manual mode, and is switched to an autonomous mode after the automated vehicle is stopped at the starting point (i.e., using a switch to change driving modes: self-driving mode & manual driving mode at different locations, see Kim, para. [0163]).
Claim Objections
10.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for allowance
11.	Per claims 6-9: While closest art of record of Hanzhong, Finelt, Richter and Kim – in combination - suggest several claimed features of a method for testing an ability of an automated vehicle to pass a traffic circle without traffic lights, these prior art do not disclose about comparing, by the control center, the obtained tilt angle to a predetermined tilt angle of the automated vehicle; and comparing obtained driving trajectory, driving speed and state of turn signals of the automated vehicle to a predetermined driving trajectory, driving speed and state of turn signals respectively to evaluate the ability of the automated vehicle to pass the traffic circle without traffic lights.
Conclusion
12.	Claims 1-2, and 5 are rejected; claims 3-4 are objected, and claims 6-9 are allowed.  
13	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662